             Case 4:20-cv-00020-LPR Document 15 Filed 08/06/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


YOLANDA RICHARDS, NORMA L. DIXON,
AND CYNTHIA D’ABADIE, Individually and on
Behalf of All Others Similarly Situated                                              PLAINTIFFS

vs.                                       No. 4:20-cv-020

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                              DEFENDANT



      PLAINTIFFS’ NOTICE OF DEFAULT AS TO MOTION FOR CONDITIONAL
        CERTIFICATION, FOR DISCLOSURE OF CONTACT INFORMATION,
                          AND TO SEND NOTICES

       COMES NOW Plaintiffs Yolanda Richards, Norma L. Dixon, and Cynthia D’Abadie

(“Plaintiffs”), individually and on behalf of all others similarly situated, by and through their

attorneys Chris Burks and Brandon Haubert of WHLAW PLLC, and for their Notice of Default as

to Conditional Certification of a Collective Action, they do hereby state and allege as follows:

        1.       Plaintiff filed a Motion for Collective Action, (ECF No. 13) and Brief in Support

(ECF No. 14) on July 16, 2020.

        2.       Counsel for Defendant was electronically served with the Motion for Collective

Action per their prior entries of appearance in the electronic case filing system that they filed on

January 24, 2020. See ECF Documents Nos. 3-4.

        3.       Defendant’s deadline for filing and serving a Response to the Motion was fourteen

days from July 16, 2020, per Local Rule 7.2(b), which was July 31, 2020.




                                                                                           Page 1 of 3
             Case 4:20-cv-00020-LPR Document 15 Filed 08/06/20 Page 2 of 3



        4.       It has now been a week since Defendant’s deadline has expired, and Defendant has

not filed or served a Response to the Motion for Collective Action.

        5.       No extension for filing or serving a Response has been requested or granted.

        6.       Therefore the Court should grant the Motion for Condition Certification of a

Collective Action as presented on July 16, 2020.

        7.       Defendant will not be prejudiced by the Court’s granting of the existing Motion for

Conditional Certification of Collective Action, as under the existing legal framework Defendant

retains all defenses as well as the ability to move for decertification of the conditionally certified

class at the conclusion of the discovery phase in this case.

        8.       Further, the class as moved for by Plaintiffs only will be comprised of employees of

Defendant whose pay was prorated in the three years prior to filing, which while enough to

necessitate conditional certification, is not so large as to merit any prejudice to Defendant.

        9.       After this Court enters an order granting the class, Plaintiffs’ counsel will be happy

to work with Defendant’s counsel on the content and timing of a notice, as well as file a joint report

with the Court when a joint notice is agreed to and ready to be sent to the conditionally-certified

collective.

        10.      Plaintiffs’ counsel suspects that Defendant’s counsel has been understandably

busy with other matters, and the filing of this notice is not meant in any way as a criticism; it is just

that Plaintiffs’ counsel has an obligation to his clients to hold Defendant to the timelines of the

Federal Rules of Civil Procedure and local rules in litigating this case, just as he expects

Defendant’s counsel will hold his clients to.




                                                                                               Page 2 of 3
          Case 4:20-cv-00020-LPR Document 15 Filed 08/06/20 Page 3 of 3



       WHEREFORE, premises considered, Plaintiffs respectfully request that the Court note the

default of Defendant as to the Motion for Collective Action; conditionally certify the collective

action, issue an order giving the parties seven (7) days to confer on the substance and timing of a

notice to the collective, file ajoint report with the Court, and for all other good and proper relief to

which they may be entitled, whether or not specifically requested herein.

                                               Respectfully submitted,

                                               YOLANDA RICHARDS, NORMA L. DIXON,
                                               AND CYNTHIA D’ABADIE Individually and on
                                               Behalf of All Others Similarly Situated,
                                               PLAINTIFFS

                                                WH  LAW, PLLC
                                                1 Riverfront Pl. – Suite 745
                                                North Little Rock, AR 72114
                                                (501) 891–6000

                                                Chris W. Burks
                                                Chris W. Burks (ABN: 2010207)
                                                chris@wh.law

                                                Brandon M. Haubert (ABN: 2013137)
                                                brandon@wh.law




                                                                                              Page 3 of 3
